AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00139-LGW-BWC Document 11 Filed 02/03/21 Page 1 of 2

Iu the Gunited States District Court
Por the Southern District of Georgia
Brunswick Division

KORNEAL TOLLIVER, *
*
Plaintiff, * CIVIL ACTION NO.:: 2:20-cv-139
*
Vv. *
*
LINDA GETER, et al., *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Plaintiff did not file Objections
to this Report and Recommendation. In fact, this Court’s
mailing was returned to the Court as undeliverable, with the
notations: “Return to Sender, Refused, Unable to Forward.”

Dkt. No. 10, p. 1.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint, as amended, for failure to
follow this Court’s Order and Local Rules, DIRECTS the Clerk of

Court to CLOSE this case and enter the appropriate judgment of

 
AO 72A
(Rev. 8/82)

 

 

Case 2:20-cv-00139-LGW-BWC Document 11 Filed 02/03/21 Page 2 of 2

dismissal, and DENIES Plaintiff in forma pauperis status on

appeal.

SO ORDERED, this ) day of v ; BO21.

 

HON .| LI GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
